       Case: 1:21-cv-00135 Document #: 27 Filed: 03/22/21 Page 1 of 7 PageID #:165




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

                                                      )
                                                      )    Case No. 1:21-cv-00135
                                                      )
     In re: Clearview AI, Inc., Consumer Privacy      )    Judge Sharon Johnson Coleman
     Litigation                                       )
                                                      )    Magistrate Judge Maria Valdez
                                                      )

            JOINT PROPOSED CASE MANAGEMENT AND DISCOVERY PLAN

          Pursuant to the Court’s February 11, 2021 Order (Dkt. 8) and the discussion at the March

12, 2021 status conference, Plaintiffs and Defendants, by and through appointed lead counsel for

Plaintiffs and defense counsel, submit this Joint Proposed Case Management and Discovery Plan.

I.        Nature of the Case

          This consolidated multidistrict litigation (“MDL”) arises out of allegations that: (a)

Defendants Clearview AI, Inc., Hoan Ton-That and Richard Schwartz (the “Clearview

Defendants”) collected over three billion photographs from the Internet and unlawfully collected,

captured, obtained, distributed and profited from the biometric data of Plaintiffs and members of

Illinois, nationwide, Virginia and California putative classes that Defendants derived from those

photographs; and (b) Defendants Wynndalco Enterprises, LLC, Andalcio and Flores conspired

with the Clearview Defendants to carry out the above-described allegedly unlawful activity. The

various complaints consolidated in this MDL assert claims for, inter alia, violations of: (a) Illinois’

Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1, et seq., as well as other state statutes;

(b) unjust enrichment; and (c) plaintiffs’ and class members’ civil rights.

II.       Proposed Case Management and Discovery Plan

          Lead counsel for Plaintiffs and counsel for the Clearview Defendants have exchanged

proposals for a case management and discovery plan and have met and conferred regarding the
       Case: 1:21-cv-00135 Document #: 27 Filed: 03/22/21 Page 2 of 7 PageID #:166



        1
same. The parties have reached agreement on the date for the filing of a consolidated or

representative complaint and tentatively have agreed on a briefing schedule for any motion to
                                     2
dismiss that Defendants may file. Further, the parties have been able to narrow their differences

on some discovery-related deadlines. However, the parties have not been able fully agree on a case

management and discovery plan. The parties’ respective proposals and brief statements in support

thereof are set forth below.

    Action                           Plaintiffs’ Proposal               Clearview Defendants’
                                                                        Proposal
    Consolidated/Representative      Apr. 9, 2021                       Apr. 9, 2021
    Complaint
    Rule 26 Disclosures              Apr. 16, 2021                      May 7, 2021
    Answer or Responsive Motion      May 24, 2021                       May 24, 2021
    Response to any motion           June 21, 2021                      June 21, 2021
    Reply in support of motion       July 12, 2021                      July 12, 2021
    Joinder of Additional Parties    Oct. 1, 2021                       Aug. 20, 2021
    Fact Discovery Close             Oct. 21, 2021                      April 22, 2022
    Plaintiffs’ Expert Disclosures   Nov. 22, 2021                      May 23, 2022
    Defendants’ Expert               Dec. 22, 2021                      July 22, 2022
    Disclosures
    Rebuttal Disclosures             Jan. 24, 2022                   Defendants do not believe
                                                                     rebuttal disclosures are
                                                                     necessary
    Expert Discovery Close           Feb. 24, 2022                   Sept. 23, 2022
    Dispositive Motions              Mar. 24, 2022                   Oct. 28, 2022
    Class Certification Motion       Plaintiffs reserve the right to No earlier than 60 days after
                                     file at any time                the Court rules on
                                                                     Defendants’ motion to
                                                                     dismiss




1
  Plaintiffs unsuccessfully sought to have a Federal Rule of Civil Procedure 26(f) conference in connection
with this filing. Defendants prefer to have the Rule 26(f) conference in due course after the filing of an
operative consolidated complaint in these proceedings.
2
  Plaintiffs have agreed to the filing date and briefing schedule for any motion to dismiss to the extent
discovery moves forward consistent with Plaintiffs’ discovery proposal.



                                                     2
    Case: 1:21-cv-00135 Document #: 27 Filed: 03/22/21 Page 3 of 7 PageID #:167




       A.      Plaintiffs’ Position

       The first-filed complaint in this MDL was filed on January 22, 2020, over one year ago.

Shortly thereafter, the eight other actions that are part of this MDL were filed. In addition to the

MDL, there are two actions pending against Defendant Clearview AI, Inc. in the Circuit Court of
                      3                                                    4
Cook County, Illinois and one action pending in California state court. The complaints in ACLU

and Thornley allege BIPA violations. The plaintiffs in Thornley have moved to certify a class of

Illinois residents harmed by Defendant Clearview AI, Inc.’s alleged violation of BIPA § 15(c). In

ACLU, Defendant Clearview AI, Inc. already has moved to dismiss. The motion has been fully

briefed, and a hearing is set on April 2, 2021.

       Given the amount of time the complaints underlying this MDL have been pending, as well

as the other above-described litigation, Defendants are well aware of the issues in this case and the

nature of the discovery that will be required. As such, there is no reason to delay Rule 26(a)(1)

disclosures or prolong discovery. Plaintiffs’ proposed schedule provides for seven months of fact

discovery, which allows for fulsome discovery, while also allowing this MDL to swiftly and

efficiently move towards a final resolution in an orderly manner.

       Further, given the nature of Plaintiffs’ claims and the proposed classes, there is no need to

delay the filing of a class certification motion until after the Court rules on any motion to dismiss

that Defendants may file. Unlike many cases, Plaintiffs do not anticipate that class certification

will require fact-intensive discovery. Notably, should Plaintiffs choose to file a class certification

motion prior to the Court ruling on Defendants’ motion to dismiss, the motion could potentially


3
  The two actions are: (a) American Civil Liberties Union v. Clearview AI, Inc. (“ACLU”), No. 2020 CH
4353 (Cir. Ct. Cook Cnty.); and (b) Thornley v. Clearview AI, Inc. (“Thornley”), No. 2020 CH 4348 (Cir.
Ct. Cook Cty.).
4
  The California state court action is captioned Renderos v. Clearview AI, Inc. (“Renderos”), No.
RG21091138, (Alameda Cnty. Sup. Ct.).



                                                  3
    Case: 1:21-cv-00135 Document #: 27 Filed: 03/22/21 Page 4 of 7 PageID #:168




benefit Defendants, as any post-certification ruling would apply to all class members. Additionally,

given that the plaintiffs in Thornley already have moved for class certification, the MDL Plaintiffs

could be prejudiced if they are barred from filing their class certification motion.

        B.      Clearview Defendants’ Position

        These MDL proceedings currently lack an operative, consolidated complaint. Even in

one’s absence, the Clearview Defendants anticipate a complex litigation involving numerous

claims on behalf of numerous putative classes encompassing the nine separate actions filed against

the Clearview Defendants. Moreover, discovery in this highly technical MDL is likely to be wide-

ranging. Plaintiffs are not simply challenging one aspect of Clearview’s business; rather, they

effectively are challenging Clearview’s entire operation over the course of a multi-year period.

Thus, the Clearview Defendants expect that Plaintiffs will serve expansive discovery requests and

seek to depose numerous party and non-party witnesses. Relatedly, the time to review and produce

documents and the effort to prepare for depositions will inevitably be time-intensive given the

highly technical nature of Clearview’s technology and operations. In light of the above, the

Clearview Defendants’ proposal to complete fact discovery one year after the filing of the

operative complaint is eminently reasonable.

        In contrast, Plaintiffs’ proposal to complete fact discovery within six months of the filing

of the operative complaint is unreasonable and unrealistic. The fact that other state-court actions

are pending against Clearview has no impact on the discovery schedule here. Indeed, discovery

has not yet started in any of the other cases against Clearview cited by Plaintiffs. Moreover, the

Court should reject Plaintiffs’ highly unusual request to reserve their right to file a motion for class

certification prior to the Court’s ruling on Defendants’ anticipated motion to dismiss. There is no

urgency to class certification, and a ruling on Defendants’ anticipated motion to dismiss could




                                                   4
    Case: 1:21-cv-00135 Document #: 27 Filed: 03/22/21 Page 5 of 7 PageID #:169




significantly narrow the claims and the scope of class certification briefing. Moreover, if a class

were certified before the Court were to rule on dispositive motions, the parties could face the

logistical burden of engaging in a class notice program and collecting opt-outs from the class

members, without which the class members would not be bound by the Court’s subsequent ruling.

Simply put, it would be inefficient to address class certification before the Court rules on the

Clearview Defendants’ motion to dismiss.

       As for Thornley, the Clearview Defendants have a status hearing in that case this week and

will request a stay on class certification briefing until after the court there resolves Clearview’s

anticipated motion to dismiss. In any event, a state-court class certification ruling in Thornley will

not have an impact on a class certification ruling here, especially given the highly unusual and

circumscribed nature of the putative class definition in that case, as the Court here is aware.

Dated: March 22, 2021

Respectfully submitted:

 /s/ Scott R. Drury                                   /s/ Lee Wolosky
    SCOTT R. DRURY                                       LEE WOLOSKY
    Plaintiffs’ Lead Class Counsel                       Lead Counsel for Defendant Clearview AI,
                                                         Inc.
 Mike Kanovitz
 Scott R. Drury                                       Lee Wolosky
 Loevy & Loevy                                        Andrew J. Lichtman
 311 N. Aberdeen, 3rd Floor                           Jenner & Block LLP
 Chicago, IL 60607                                    919 Third Avenue
 312.243.5900                                         New York, NY 10022
 drury@loevy.com                                      212.891.1600
                                                      lwolosky@jenner.com

                                                      Howard S. Suskin
                                                      David P. Saunders
                                                      Jenner & Block LLP
                                                      353 N. Clark Street
                                                      Chicago, IL 60654
                                                      312.222.9350




                                                  5
Case: 1:21-cv-00135 Document #: 27 Filed: 03/22/21 Page 6 of 7 PageID #:170




                                        /s/ Floyd Abrams
                                           FLOYD ABRAMS
                                           Lead Counsel for Defendants Hoan Ton-
                                           That and Richard Schwartz

                                        Floyd Abrams
                                        Joel Kurtzberg
                                        Cahill Gordon & Reindell LLP
                                        32 Old Slip
                                        New York, NY 10005
                                        212.701.3621




                                    6
    Case: 1:21-cv-00135 Document #: 27 Filed: 03/22/21 Page 7 of 7 PageID #:171




                                CERTIFICATE OF SERVICE


       I, Scott R. Drury, an attorney, hereby certify that, on March 22, 2021, I filed the foregoing

document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                     /s/ Scott R. Drury
                                                     Plaintiffs’ Lead Class Counsel
